Citation Nr: 0209763	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  97-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from October 1952 
to December 1979.  He died in October 1996; the appellant is 
his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

The Board notes that the issue of entitlement to Dependency 
and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318 (West Supp. 2002) was raised by the 
appellant's representative in a statement dated in July 2002.  
This issue has not been developed for appellate review, and 
is therefore referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The veteran died in October 1996, at the age of 72 years.

2.  The death certificate reported the immediate cause of 
death was due to metastatic gastric adenocarcinoma.  An 
autopsy was not performed.

3.  At the time of the veteran's death, service connection 
was in effect for hearing loss and postoperative vertigo, 
assigned a 30 percent evaluation; coronary artery disease 
with hypertension, assigned a 30 percent evaluation; 
residuals of a lumbar spine injury with degenerative changes, 
assigned a 10 percent evaluation; residuals of a right hand 
laceration with neuroma, assigned a 10 percent evaluation; 
injury to the right elbow with degenerative changes, assigned 
a 10 percent evaluation; and for a forehead laceration scar 
as a residual of a head injury, residuals of a left ankle 
fracture, residuals of a claimed right clavicle fracture with 
acromioclavicular separation, second degree burns of the 
right arm, and for a history of a gastric ulcer, each 
assigned noncompensable evaluations.  The combined evaluation 
was 60 percent.

4.  Metastatic gastric adenocarcinoma was not shown in 
service or within one year after service discharge, and is 
not related thereto.

5.  It is not shown that the cause of the veteran's death, 
metastatic gastric adenocarcinoma, was caused by, or the 
result of, military service, to include exposure to Agent 
Orange.

6.  Metastatic gastric adenocarcinoma to the liver was not 
caused by or the result of the veteran's service-connected 
disorders.

7.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.

8.  The appellant did not file a claim of entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.


CONCLUSIONS OF LAW

1.  Metastatic gastric adenocarcinoma was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

2.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§§ 3.310, 3.312 (2001).  

3.  A claim not having been submitted, the Board does not 
have jurisdiction to adjudicate a claim of entitlement to 
basic eligibility for Dependent's Educational Assistance 
under 38 U.S.C. Chapter 35.  38 U.S.C.A. § 7104 (West Supp. 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  Following 
the RO's determinations of the appellant's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

VA has obtained medical opinions in connection with the issue 
on appeal.  The record reflects that the appellant has been 
informed of the requirements for establishing entitlement to 
service connection for the cause of the veteran's death.  The 
appellant has submitted pertinent evidence in support of this 
claim.  

The Board finds that the statement and supplemental 
statements of the case provided the appellant with adequate 
notice of what the law requires to award entitlement to 
service connection for the cause of the veteran's death.  The 
appellant was further provided adequate notice that VA would 
help her secure evidence in support of this claim if she 
identified that evidence.  The statement and supplemental 
statements of the case also provided notice to the appellant 
of what the evidence of record revealed.  Additionally, they 
provided notice of what the remaining evidence showed, 
including any evidence identified by the appellant.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award service 
connection, as well as notice that the appellant could still 
submit supporting evidence.  Thus, the appellant has been 
provided notice of what VA was doing to develop the claim, 
notice of what she could do to help her claim, and notice of 
how her claim was still deficient.  Because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the appellant 
what evidence would be secured by VA and what evidence would 
be secured by the appellant is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in the 
case of gastric adenocarcinoma, was manifest to a compensable 
degree within one year of service discharge.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

With the foregoing criteria in mind, the Board has reviewed 
the veteran's service medical records and all post service 
clinical records in light of the contentions of the 
appellant, and finds no competent evidence showing a 
relationship between the veteran's military service and the 
cause of his death.

The veteran died in October 1996, at the age of 72 years.  
The death certificate reported the immediate cause of death 
was due to metastatic gastric adenocarcinoma.  An autopsy was 
not performed.  

From a longitudinal review of the veteran's service medical 
records, the Board finds no objective clinical evidence which 
establishes the onset of the fatal disease process, 
metastatic gastric adenocarcinoma, during his active military 
service, or within one year after service discharge.  See 
38 C.F.R. §§ 3.303, 3.309(a).  Indeed, metastatic gastric 
adenocarcinoma was not diagnosed until September 1996.  

In the absence of such evidence, the regulations require a 
showing that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312.

At the time of the veteran's death, service connection was in 
effect for hearing loss and postoperative vertigo, assigned a 
30 percent evaluation; coronary artery disease with 
hypertension, assigned a 30 percent evaluation; residuals of 
a lumbar spine injury with degenerative changes, assigned a 
10 percent evaluation; residuals of a right hand laceration 
with neuroma, assigned a 10 percent evaluation; an injury to 
the right elbow with degenerative changes, assigned a 10 
percent evaluation; and for a forehead laceration scar as a 
residual of a head injury, residuals of a left ankle 
fracture, residuals of a claimed right clavicle fracture with 
acromioclavicular separation, second degree burns of the 
right arm, and for a history of a gastric ulcer, each 
assigned noncompensable evaluations.  The combined evaluation 
was 60 percent.

The appellant contends that the veteran's service-connected 
gastric ulcer caused the veteran's death.  However, in 
January 2001, the Chief of Administrative Medicine for the VA 
Outpatient Clinic stated that after reviewing the medical 
evidence of record, and consulting with gastroenterologists, 
medical and surgical pathologists, the veteran's gastric 
ulcer was not a precursor to the development of 
adenocarcinoma of the stomach.  There is no competent 
evidence of record that shows that any of the veteran's 
service-connected disorders, to include a gastric ulcer, 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  

With respect to the claim of entitlement to service 
connection for the cause of the veteran's death as a residual 
of exposure to Agent Orange, the Board notes that previously 
a veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era was not presumed to have 
been exposed during such service to a herbicide agent, unless 
there was evidence establishing that he had a disease listed 
at 38 C.F.R. § 3.309(e).  This presumption was, however, 
recently revised.  Now a veteran who served in Vietnam during 
the Vietnam Era is presumed to have been exposed to 
herbicides in the absence of affirmative evidence to the 
contrary.  See 38 U.S.C. § 1116(f), as added by § 201(c) of 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  This case does 
not, however, turn on whether the veteran was exposed to 
Agent Orange, but rather the result of such exposure.  
Moreover, even with a presumption of exposure the outcome is 
not affected.

In this regard, the veteran's DD Form 214 indicates that he 
served in Vietnam.  However, gastric adenocarcinoma is not a 
disorder which is presumptively service connected on the 
basis of Agent Orange exposure.  See 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309.

Still, the United States Court of Appeals for the Federal 
Circuit found that under the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, a claimant is not 
precluded from presenting proof of direct service connection 
between a disorder and exposure to Agent Orange, even if the 
disability in question is not among statutorily-enumerated 
disorders which were presumed to be service related, the 
presumption not being the sole method for showing causation.  
Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  Hence, the 
appellant may establish service connection for metastatic 
gastric adenocarcinoma by presenting evidence which shows 
that the disorder was caused by inservice Agent Orange 
exposure.  In this case, however, the appellant has presented 
no competent medical evidence causally linking metastatic 
gastric adenocarcinoma to exposure to Agent Orange in 
service.  Moreover, after reviewing the medical record, the 
Chief of Administrative Medicine for the VA Outpatient Clinic 
stated in January 2001, that there was no known connection 
between exposure to Agent Orange and gastric carcinoma.  

In the absence of a disorder causative of the veteran's death 
which may be presumptively service connected based on Agent 
Orange exposure, and in the absence of a medical opinion 
causally linking inservice Agent Orange exposure to a disease 
causative of the veteran's death, service connection for the 
cause of his death cannot be established on the basis of 
Agent Orange exposure either on a presumptive basis or 
otherwise on the basis of medical evidence.  See 38 C.F.R. § 
3.309(e); Combee.  

Accordingly, service connection for the cause of the 
veteran's death is not warranted.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dependents' Educational Assistance

The appellant did not file a claim for eligibility for 
Dependents' Educational Assistance Benefits pursuant to 38 
U.S.C. Chapter 35; however, the RO denied the claim for such 
benefit in a November 1996 rating decision.  The appellant 
was informed of that decision that same month, but she did 
not address this issue in either her notice of disagreement 
or in her substantive appeal.  In the absence of a claim, a 
notice of disagreement, and a substantive appeal the Board 
does not have jurisdiction over this issue.  See 38 U.S.C.A. 
§ 7104.

Although the Board is dismissing this appeal on a ground 
different from the RO's denial, the appellant has not been 
prejudiced by the decision.  This is because she did not file 
a claim for Dependents' Educational Assistance.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Additionally, in 
light of the Board's decision herein, to remand this claim to 
the RO for consideration of the jurisdictional issue would be 
pointless. 


ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim of entitlement to basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 is 
dismissed for lack of jurisdiction.


REMAND

A rating action dated in February 2002, denied the 
appellant's claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West Supp. 
2002) for the veteran's death due to treatment at a 
Department of Veterans Affairs medical facility.  Thereafter, 
this issue was listed as being on appeal on the informal 
hearing presentation in July 2002.  The Board notes that 
although it was received at the Board rather than the RO, 
this statement should be interpreted as a notice of 
disagreement to the February 2002 rating decision when the 
case is returned to the RO.  As this document was received at 
the Board rather than the RO, a statement of the case has not 
been issued.  While it is true that the appellant has not 
submitted a timely substantive appeal, the Board is obligated 
to remand this issue to the RO for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).   

Accordingly, this issue is remanded for the following action:

Appropriate action, including the 
issuance of a statement of the case on 
the issue of entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 
(West Supp. 2002) for the veteran's death 
due to treatment at a Department of 
Veterans Affairs medical facility is 
necessary.  38 C.F.R. § 19.26 (2001).  
The appellant is reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
February 2002 rating decision denying 
this claim must be filed.  38 C.F.R. 
§ 20.202 (2001).  


No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


